DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/27/2019 for application number 16/586,397. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims, and certified copy of foreign priority application.
Claims 1 – 15 are presented for examination.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “when data of the part counters of all of the of parts of the function unit” but is appears applicant meant “when data of the part counters of all of the .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  claim 1, “a deletion unit…wherein the deletion unit deletes…” in claim 6, “another reception unit configured to receive…” in claim 12, and “a notification unit configured to notify…” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s PGPUB 2020/0110455 provides support for the structure of a control unit in FIG. 1 and paragraphs [0030 and 0046] as control unit 102 containing the elements described in the cited paragraphs, support for the structure of a reception unit as a power saving button [0034], support for a determination unit as CPU 107 within control unit 102 [0030, 0055, and 0064], and support for an acquisition unit as CPU 107 within the control unit 102 [0046, 0050, and 0055-0056]. Applicant’s specification does not appear to provide support for the structure of “deletion unit”, “another reception unit”, and “a notification unit”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “another reception unit” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification does not describe which structure is performing the deletion. Furthermore, the specification does not appear to describe deleting of predetermined information. The specification merely describes deleting of flags and it is further unclear if the claimed predetermined information is referring to the flags.
Claims 7 and 8 are dependent on claim 6 and are rejected based on its dependency to claim 6.
Claim limitation “another reception unit” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed when a return request (hereinafter, referred to as sleep return factor) is received from the sleep state from the power saving button or the like, the power supply control unit 115 performs…” but this is insufficient to describe the structure of “another reception unit”.
Claim limitation “notification unit” in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification does not appear to describe the structure of notification unit or even describe the notifying step at all. The specification does not indicate what component is performing notification or even what component is receiving a notification.
Claim 14 is dependent on claim 13 and is rejected based on its dependency to claim 13.
Therefore, claims 6-8 and 12-14 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi PGPUB 2017/0289376, and further in view of Kasahara PGPUB 2015/0254540.
As per claim 1, Hikichi teaches a processing apparatus [FIG. MFP 100] comprising: 
a function unit [FIG. 1 printer 104] having a plurality of parts [0002 and 0028: drums]; 
a control unit [FIG. 3 main control unit 101] configured to acquire from the function unit data of a part counter of at least one of the parts of the function unit [0036: (acquires the most recent counter value of an item) and 0029: (possible to send counter data to the main control unit 101)]; 
a reception unit [0016: power-saving button] configured to receive a sleep transition factor [0004: (an end request is transmitted that causes printing mechanism to perform processing prior to suspension of power), 0031, and 0032: (printer control unit 32 receives the end request)] that transitions the processing apparatus to a sleep state in which power supply to the function unit is stopped [0008, 0016, and 0030: (it is reasonable for the power saving button to put the Multi Function Peripheral into a suspended state when the power saving button is pressed to implement the power saving; in the suspended state, power to the printing unit is suspended)]; 
a determination unit [FIG. 3 CPU 201 within main control unit 101]; and 
an acquisition unit [FIG. 3 CPU 201 within main control unit 101] configured to acquire the data of the part counter of the at least one of the parts of the function unit [0028-0029, and 0036: (counter data of drums in printing unit 141; CPU 201 sends request to printer control unit 320 to acquire the most recent counter value of an item in printing unit 141 and stores the value within memory associated with CPU 201)]. 

Hikichi does not explicitly teach the determination unit configured to determine whether communication with the function unit is performable, in response to reception of the sleep transition factor by the reception unit; the acquisition unit configured to acquire the data when the determination unit determines that communication with the function 
Kasahara teaches an image forming apparatus containing a main controller that communicates with a printer engine controller and printing engine. Kasahara is therefore similar to Hikichi since they both have a main controller communicating with a printer containing the printer engine controller and printer engine. Kasahara further teaches the determination unit configured to determine whether communication with the function unit is performable [FIG. 4 and 0046: (communication error detected by a watchdog timer between main controller and printer engine controller during a power state change process)], in response to reception by the reception unit [FIG. 4 step s3001 and 0047: (detects communication error when there is a power state change when a power switch is pressed)], and the acquisition unit configured to acquire the data when the determination unit determines that communication with the function unit is performable [FIG. 5 steps s4003: (store information indicating changed power state) or FIG. 4 step s3003: (acquiring information)]. Kasahara at least teaches determining if communication can be performed between a main controller and a printer engine controller of the image forming apparatus.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kasahara’s teachings of detecting if there is a communication error between the main control unit and the printer before acquiring data from the printer in Hikichi. One of ordinary skill in the art would have been motivated to perform this determination first in Hikichi before the main control unit sends the acquisition request to the printer because it would save time and power if there is a communication error. For example, if there is a communication error and detection is not performed, the main control unit would send the acquisition request to the printer and wait for the printer, but the printer would not have received the message and would not respond, thereby leading the main control unit to wait for a long time and consume unnecessary power.

As per claim 2, Hikichi and Kasahara teaches the processing apparatus according to claim 1, further comprising another function unit different [Hikichi FIG. 2 scanner 102] from the function unit.
Hikichi and Kasahara do not explicitly teach wherein the control unit acquires from the another function unit data of a part counter of at least one of a plurality of parts 
However, Hikichi shows the main control unit 101 connected to both the printing unit 141 and the scanning unit 122 [FIG. 1] and indicates that the same control of printer 104 is also performed for scanner 102 [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this means that counter information from scanner is also obtained the same way as the counter information obtained from the printer. One of ordinary skill in the art would have been motivated to also obtain counter information from the scanner to better track the condition of the Multi Function Peripheral.
As per claim 3, Hikichi and Kasahara do not teach the processing apparatus according to claim 1, wherein the acquisition unit does not acquire the data of the part counter of the at least one of the parts of the function unit when the determination unit determines that communication with the function unit is not performable [0028: acquire the counter data without the need to energize the load system (e.g. printing unit 141))]. 
As per claim 4, Hikichi and Kasahara teach the processing apparatus according to claim 1, wherein the acquisition unit transmits a predetermined acquisition request to the function unit when the determination unit determines that communication with the function unit is performable [Hikichi 0032: (printer control unit 320 receives the end request from the main control unit)], and wherein the function unit transmits, as a 
As per claim 5, Hikichi and Kasahara teach the processing apparatus according to claim 4.
Hikichi and Kasahara do not explicitly teach wherein the acquisition unit does not transmit the predetermined acquisition request to the function unit when the determination unit determines that communication with the function unit is not performable. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if Kasahara and Hikichi determines there is a communication problem between the main control unit and the printer, the main control unit would not attempt to transmit commands or request to the printer because communication is not possible. One of ordinary skill in the art would have been motivated to stop transmitting commands or request if communication is not possible in Kasahara and Hikichi to save power and resources.
As per claim 6, Hikichi and Kasahara teach the processing apparatus according to claim 1, further comprising a deletion unit [Kasahara 0046: watchdog timer], wherein the determination unit determines whether communication with the function unit is performable, based on predetermined information [Kasahara 0046: (communication error is detected based on expiry of time indicated in a watchdog timer)], and wherein the deletion unit deletes the predetermined information [Kasahara 0046: (watchdog timer needs to be reset to be used again)].

	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete or reset the watchdog timer values when data from the counters is acquired in Hikichi and Kasahara. One of ordinary skill in the art would have been motivated to reset the watchdog timer during this time because it allows the watchdog timer to be used again next time to check for communication errors before attempting to retrieve counter values.
As per claim 7, Hikichi and Kasahara teach the processing apparatus according to claim 6.
Hikichi and Kasahara do not explicitly teach wherein the deletion unit deletes the predetermined information when data of the part counters of all of the of parts of the function unit is acquired. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete or reset the watchdog timer values when data from all the counters is acquired in Hikichi and Kasahara. One of ordinary skill in the art would have been motivated to reset the watchdog timer after acquiring all counter values because it provides communication error detection and ensures communication is possible during the acquiring process, and allows the watchdog timer to be used again next time to check for communication errors.
As per claim 8, Hikichi and Kasahara teach the processing apparatus according to claim 6, further comprising a storage unit configured to store the predetermined 
As per claim 9, Hikichi and Kasahara teach the processing apparatus according to claim 1, wherein the function unit is a printer unit configured to print an image on a sheet [FIG. 1 printer 104], or a scanner unit configured to scan an image of a document [FIG. 1 scanner 102]. 
As per claim 10, Hikichi and Kasahara teach the processing apparatus according to claim 9, wherein the function unit is the printer unit [FIG. 1 printer 104], and wherein the at least one of the parts of the function unit includes any of a drum unit, an intermediate transfer belt, and a cleaning blade [0004 and 0028: drums]. 
As per claim 11, Hikichi and Kasahara teach the processing apparatus according to claim 9, wherein the function unit is the scanner unit [FIG. 1 scanner 102], and wherein the at least one of the parts of the function unit includes any of a document feeding roller, a document discharge roller, and a separation pad [0026: roller]. 
As per claim 12, Hikichi and Kasahara teach the processing apparatus according to claim 1, further comprising a sleep return factor that returns the processing apparatus from the sleep state [Kasahara 0027 and 0032-0033: (when switch is pressed in sleep or off mode, printer is turned on)]; and a power supply control unit configured to control power supply to the function unit, based on the sleep return factor received by the other reception unit [Hikichi 0027: (power controller switches relay to provide power in a power-on condition) or Kasahara FIG. 1 power source unit 150 and 0028]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide another reception unit configured to receive a sleep return factor in Hikichi and Kasahara. One of ordinary skill in the art would have been motivated to provide different buttons for putting the device into the sleep mode and putting the device in the wake mode in Hikichi and Kasahara because it would improve user interface and prevent accidental transitions between power states.
 
As per claim 15, Hikichi teaches a method of acquiring data of a part counter [0002: counter data] of at least one of a plurality of parts [0002: drum] of a function unit [0002: printing mechanism and 0016: printer 104], from the function unit, the method comprising: 
receiving a sleep transition factor that transitions a processing apparatus including the function unit, to a sleep state in which power supply to the function unit is stopped [0004: (an end request is transmitted that causes printing mechanism to perform processing prior to suspension of power to the printing unit), 0031, and 0032: (printer control unit 320 receives the end request)], 
acquiring the data of the part counter of the at least one of the parts of the function unit [0036: (acquires the most recent counter value of an item and stores the value within memory)].


Kasahara teaches an image forming apparatus containing a main controller that communicates with a printer engine controller and printing engine. Kasahara is therefore similar to Hikichi since they both have a main controller communicating with a printer containing the printer engine controller and printer engine. Kasahara further teaches determining whether communication with the function unit is performable [FIG. 4 and 0046: (communication error detected by a watchdog timer between main controller and printer engine controller during a power state change process)] in response to reception of the transition factor [FIG. 4 step s3001 and 0047: (detects communication error when there is a power state change)], and acquiring the data when it is determined that communication with the function unit is performable [FIG. 5 steps s4003: (store information indicating changed power state) or FIG. 4 step s3003: (acquiring information)]. Kasahara at least teaches determining if 
The combination of Hikichi with Kasahara therefore yields Hikichi’s main control unit detecting if there is a communication error with the printer control unit when the main control unit receives a command to transition from the activated state into the suspended, and thereafter upon determination that there is no communication error and that communication with the printer control unit is possible, caching/acquiring counter values of the printing unit 141.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kasahara’s teachings of detecting if there is a communication error between the main control unit and the printer before acquiring data from the printer in Hikichi. One of ordinary skill in the art would have been motivated to perform this determination first in Hikichi before the main control unit sends the acquisition request to the printer because it would save time and power if there is a communication error. For example, if there is a communication error and detection is not performed, the main control unit would send the acquisition request to the printer and wait for the printer, but the printer would not have received the message and would not respond, thereby leading the main control unit to wait for a long time and consume unnecessary power.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi PGPUB 2017/0289376 in view of Kasahara PGPUB 2015/0254540, and further in view of Aizono.
As per claim 13, Hikichi and Kasahara teach the processing apparatus according to claim 1.
Hikichi and Kasahara do not explicitly teach further comprising a notification unit configured to notify the data of the part counter acquired by the acquisition unit. Although Hikichi and Kasahara describes responding to an inquiry from an application without resupplying power to printing mechanism to acquire counter data [0006], Hikichi and Kasahara do not provide any additional details of the responding/notifying. 
Aizono teaches an image forming apparatus containing a printer and scanner, and obtaining counter values from printing components to determine if servicing is needed. Aizono is therefore similar to Hikichi and Kasahara and are in the same field of endeavor. Aizono further teaches a notification unit configured to notify the data of the part counter acquired by the acquisition unit [0008, 0061, and 0063-0064: (displays counter information on the display unit)]. Aizono teaches the displaying of the acquired counter information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Aizono’s teachings of displaying the acquired counter values of parts of a printer in Hikichi and Kasahara. One of ordinary skill in the art would have been motivated to display/notify the acquired counter values in Hikichi and Kasahara to warn or notify a service operator that it is time to replace printing parts [Aizono 0006-0008], which assists in maintenance and preventative care, thereby reducing likelihood of unexpected failures to the multifunctional peripheral.
As per claim 14, Hikichi, Kasahara, and Aizono teach the processing apparatus according to claim 13, wherein, when an acquisition request of the part counter of the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Uchiumi (2015170002) teaches acquiring specific information from parts prior to entering a sleep state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY CHAN/Primary Examiner, Art Unit 2186